Citation Nr: 1219759	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-33 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 27, 1979 rating decision that denied service connection for anxiety neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1942 to April 1943.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified at a video conference hearing before the undersigned at the Chicago, Illinois, RO, in February 2012.  The transcript is of record and was reviewed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The August 27, 1979 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.


CONCLUSION OF LAW

The August 1979 rating decision that denied service connection for anxiety neurosis was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.400 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims (Court) has noted that, as CUE claims are not conventional appeals and are fundamentally different from any other kind of action in the VA adjudicative process, the duties contained in the VCAA are not applicable to CUE claims.  Specifically, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged; thus, no further factual development would be appropriate.  See Dobbins v. Principi, 15 Vet. App. 323, 327 (2001) (citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)); see also Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" in a CUE case because "there is nothing further that could be developed").  Consequently, the provisions of the VCAA as well as VA's implementing regulations will not be addressed in this decision.

Analysis

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2011).  The claimant has one year from notification of the RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2011).  

The Court has propounded a three-pronged test to determine whether CUE was present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court refined and elaborated on the test set forth in Russell.  In Fugo, the Court stated, "CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  If a Veteran wishes to reasonably raise CUE there must be "some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  There is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.  See also Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell).

Additionally, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the Court has held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran alleges that the August 1979 rating decision was clearly and unmistakably erroneous in that the RO determined that the Veteran's anxiety neurosis existed prior to service and was not aggravated by service.  

By way of background, the Veteran first sought entitlement to service connection for a nervous condition in July 1979, approximately thirty-five years after his three-month period of service.  In August 1979, the RO denied service connection for anxiety neurosis, finding that it clearly existed prior to service and was not aggravated during the Veteran's brief period of active service.  The Veteran was given notice of this decision and of his appellate rights in September 1979, but he did not appeal the denial of benefits sought.  As such, the rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The record at the time of the August 1979 rating decision included the Veteran's service medical records showing that he was inducted into active service without being found to have a psychiatric disorder.  Within slightly over one month of service in February 1943, the Veteran was hospitalized due to generalized complaints of headaches, stomach pains and leg pains that he said he had had since he broke his leg about five years before service after falling out of a tree; the Veteran also complained of being generally unhappy and voiced his desire to go home.  The Veteran remained hospitalized for the majority of his time in service and was ultimately determined to have a psychosis with constitutional psychopathic inferiority that existed prior to service.  Consequently, he was discharged from service in April 1943.  A neuropsychiatric examination, as part of a report of Board of Medical Officers, noted that the Veteran stated at the time that he had problems with nervousness since the accident where he broke his leg.

In October 1975, the Veteran underwent a VA examination to determine whether he was unemployable for VA pension purposes.  Among his diagnoses, the Veteran was found to have anxiety neurosis with mental deficiency.  Based on the evidence as outlined above, the RO denied entitlement to service connection for anxiety neurosis in August 1979.  Since that time, the Veteran has made numerous statements reflecting his belief that he had a nervous breakdown during service and should be awarded compensation benefits because the psychiatric disorder began during service.  

The Veteran sought to reopen his claim numerous times between 1980 and the present, each time being advised that he had to submit new and material evidence to show that his psychiatric disorder did not exist prior to service or was aggravated by events that he experienced during his service.  The Board issued a decision in October 2006 finding that new and material evidence had not been obtained sufficient to reopen the previously denied claim.  
Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For claims filed after August 2001, "new and material evidence" is defined as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In claims that have been reopened with new and material evidence, if there has been a final prior RO denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  The only way to overcome the finality of such a prior decision is to request revision of the decision based on clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In this instance, as noted above, the Veteran contends that the August 1979 rating decision was clearly and unmistakably erroneous in the determination that the Veteran's anxiety neurosis existed prior to service and was not aggravated by service.  The Veteran's testimony before the Board in February 2012 was consistent with his previous statements of having had a nervous breakdown during service.  He stated, however, that he did not recall why he required psychiatric treatment during service or if he had any treatment between his discharge from service in 1943 and his initial claim for service connection in 1979.  

With regard to the claim for CUE, the Veteran asserts that his anxiety neurosis began during active duty service and did not preexist his active duty service.  Additionally, the Veteran and his representative contend that the RO failed to correctly address the issue of whether the Veteran's anxiety neurosis was aggravated by service if it did indeed preexist the Veteran's active duty service.  The Board reiterates that the standard for CUE requires that any such error compel the conclusion that reasonable minds could not differ, and that the result would have been manifestly different but for the error.  See Fugo, supra.  In evaluating whether there was CUE in the August 1979 rating decision, the Board finds that the decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.

The Board finds nothing in the record that indicates that there was any error in the August 1979 rating decision that compels the conclusion, by any reasonable mind, that the result of that decision would have been manifestly different but for the error.  See Fugo, supra.  Nor is there evidence that the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Id.

In this regard, there is no indication that the RO erroneously applied the law applicable at the time.  At the time of the August 1979 RO rating decision that denied service connection for anxiety neurosis, the law provided that service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C § 310 (West 1979); 38 C.F.R. § 3.303 (1978).  Service connection for certain chronic diseases will be presumed if they are manifest to a compensable degree within the first year following active service.  38 U.S.C. § 310 (West 1978); 38 C.F.R. §§ 3.307, 3.309 (1978).

At the time of the 1979 rating decision, there was a statutory presumption that every Veteran was in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, or enrollment, or where clear and unmistakable evidence demonstrated that the injury or disease existed before acceptance and was not aggravated by such service.  38 U.S.C.A. § 311 (currently 38 U.S.C.A. § 1111).  

The statute differed from the implementing regulation in that the regulation required only clear and unmistakable evidence of pre-existence to rebut the presumption; and did not include a requirement for clear and unmistakable evidence that there had been no aggravation in service.  38 C.F.R. § 3.304(b). 

Subsequently, in a precedent opinion, the VA General Counsel concluded that 38 C.F.R. § 3.304(b), conflicted with 38 U.S.C.A. § 1111, and that the regulation was therefore invalid.  VAOPGCPREC 3-2003 (2003).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) adopted the General Counsel 's position.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, under current law, the presumption of soundness in a Veteran's case is rebutted only if there is clear and unmistakable evidence that the claimed disorder existed prior to service and that any preexisting condition was not aggravated by service. 

However, the Board notes that Wagner was essentially a statement of what the statute creating the presumption of soundness has meant since its enactment in 1958.  See Rivers v. Roadway Express, 511 U.S. 298, 312-13 (1994) ("A judicial construction of a statute is an authoritative statement of what the statute meant before as well as after the decision of the case giving rise to that construction").  

Nonetheless, as will be further explained below, the evidence indicates in this instance that consideration of whether a preexisting injury or disease was not aggravated by service was properly addressed by the RO at the time of the prior decision.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 353 (West 1978); 38 C.F.R. § 3.306 (1978).  Clear and unmistakable evidence (obvious or manifest) is also required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 353 (West 1978); 38 C.F.R. § 3.306 (1978).

To the extent that the allegation of CUE in this case rests on the assertion that the RO's August 1979 rating decision does not explicitly apply the presumption of soundness, the Board must determine whether there was any such failure to apply the applicable legal criteria.  Given that the RO specifically noted in the August 1979 decision that the Veteran's anxiety neurosis had existed prior to service and was not aggravated during service, it is clear that both requirements necessary to rebut the presumption of soundness were considered at that time.  Although, the RO did not explicitly state whether there was clear and unmistakable evidence of pre-existence and that the disability was not aggravated, the question is whether the failure to explicitly use this language was outcome determinative.  The Board finds that it was not.

In this regard, as noted, the RO in August 1979 specifically found that the Veteran's anxiety neurosis clearly preexisted service.  The Board must determine whether there was a basis in the record for such a finding.  The record indicated that he was inducted into active service without being found to have a psychiatric disorder.  However, it was also noted that the Veteran was hospitalized within slightly over one month of service in February 1943, for various complaints including being generally unhappy and wanting to go home.  As noted above, the Veteran remained hospitalized for the majority of his time in service and was ultimately determined to have a psychosis with constitutional psychopathic inferiority that existed prior to service.  A neuropsychiatric examination, as part of a report of Board of Medical Officers, noted that the Veteran stated at the time that he had problems with nervousness since a pre-service accident where he fell from a tree and broke his leg.  

As noted in the Veteran's personal medical history following admittance into the hospital, the Veteran exhibited symptoms immediately upon entrance into service.  In this regard it was noted that the Veteran gave a history of convulsions preceded by an aura of vertigo since falling out of a tree in 1937; he stated that his left thigh bone was broken, that he bled from the nose, ears, and mouth and that he was unconscious all that day.  He later stated that he had had frequent headaches, dizzy spells, palpitations, periods of abdominal distention, nausea, and occasional vomiting which were aggravated by a nervousness for which he could not account except to say it had been worse since he was in the Army and away from home.  Also, he reportedly had had a convulsion following his induction in January 1943 at Camp Custer, Michigan and was sick for about a week and kept in quarters.  He reportedly felt a little better and thought he could make it although he kept feeling worse in the stomach, head and leg.  Subsequently, after being shipped to Winfield, Kansas, the Veteran had trouble training due to pain in his leg which kept him awake at night and he was again put in quarters and then sent to the hospital and reportedly had two more convulsions.  

Finally, he was then sent to O'Reilly General Hospital on February 21, 1943 because of complaints of vertigo, weakness, nervousness and gastric upsets.  At that time, he related his 1937 incident when he broke his left femur; he also reported having night terrors that awakened him and was enuretic until the age of 13.  He left school at the age of 17 after reaching the 6th grade and did porter work because of his alleged weakness.  Physical examination was unremarkable except for hearing loss and a lip lesion.  Notably, a March 1943 EEG revealed no cerebral dysfunction and therefore no epilepsy although it was not necessarily excluded by a normal EEG.  On mental status examination the Veteran was described as sluggish, meek, and with delayed reactions because of poor comprehension.  He stated that he was sad because he wanted to go home for awhile, that he had never been away from home and it made him feel lonely.  The content of his talk centered around his numerous somatic complaints, his nervousness, his weakness, worrying about his spouse who had just had a miscarriage and his preference for being at home where he was more familiar with his daily routine.  His sensorium was clear for the present but he was unable to recall remote events of even personal interest and could not give the date of his ASN, the date of Pearl Harbor, the discovery of America or name any countries against which the U.S. was fighting.  He was unable to detect flaws in ridiculous hypothetical situations and had no insight into his difficulties.  It was noted that the Kent emergency test gave the Veteran an M.A. of 10.  The working diagnosis was mental deficiency with psychoneurotic symptoms resulting from the inability to meet situations beyond his intellectual capacity.  The final diagnosis in April 1943, in pertinent part, was psychoneurosis, neurasthenia, severe, cause undetermined, in a mentally deficient individual manifested by weakness, nervousness, headaches, vertigo, nausea, vomiting, and sadness at being away from home.  It was found to have existed prior to service.  The Medical Evaluation Board confirmed the diagnoses and recommended the Veteran's discharge.

Additionally, the record contains a psychiatric social history obtained to facilitate diagnosis and direct treatment for military medical authorities.  See Red Cross Psychiatric Social History dated March 1943.  That report indicated that the Veteran struggled in school and had a mentality that was found to be "unsatisfactory" although no objective criteria in terms of grades or intelligence ratings were available.  The Veteran's mother noted that the only time the Veteran visited a doctor was when he fractured his arm in a fall when the Veteran was thirteen and reported that he recovered rapidly and never saw a doctor after this for his health.  The psychiatric social history is notable because it was provided by the Veteran's mother and girlfriend, as well as a former supervisor, a former teacher, and a former principal of the Veteran.  

Thus, essentially, the service treatment records including a Report of Board of Medical Officers indicate that the Veteran was found to have severe psychoneurosis of an undetermined cause in a mentally deficient individual.  Indeed his mental age was noted to be about 10 years old when the Veteran was initially admitted to the hospital in February 1943.  It was noted that the Veteran's mental deficiency, with psychoneurotic symptoms, resulted in an inability for the Veteran to meet situations beyond his intellectual capacity.  In this regard the Veteran stated that he was much better under his normal routine at home with which he was far more familiar.  Onset of the Veteran's disability was found to be childhood.  

It is noted that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Consequently with notation or discovery during service of such residual conditions with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service.  In the field of mental disorders, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing preservice origin.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not disease or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

Given the above information, the Veteran's anxiety neurosis was found to have clearly preexisted service in the August 1979 rating decision.  As previously noted, a Veteran is presumed to have been in sound condition upon entrance into service except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such.  38 U.S.C. §§ 311 (West 1978); 38 C.F.R. § 3.304 (1978).  

Based on the foregoing, the Board finds that there was a plausible basis in the record for the RO in 1979 to find that the Veteran's psychiatric disorder preexisted service.  The medical opinions were based on clinical history as provided by the Veteran.  Under the law as it existed in August 1979, there was no existing legal principle that a Medical Board report's conclusions supported by a clinical history as related by the Veteran could not show that a condition clearly and unmistakably preexisted service.  See, e.g., Joyce v. Nicholson, 19 Vet. App. 36, 45-47 (2005) (finding no CUE in a 1955 RO rating decision in which the presumption of soundness was rebutted by clear and unmistakable evidence based on a Medical Board report finding that, in light of a history of pre-service clinical symptoms as provided by the veteran, an ulcer condition pre-existed service).

Having found that the Veteran's condition preexisted service, the next step, under the law as it existed in 1979, was to determine whether there was clear and unmistakable evidence that the Veteran's condition was not aggravated in service.  In this regard, the evidence of record at the time of the decision revealed that the Veteran had reported psychiatric problems prior to service.  The 1943 Medical Board Report, which noted that the Veteran had been under observation for 38 days by one or more of the members of the Board, found that his psychiatric disability did not occur in line of duty, existed prior to service, and was not aggravated in service.  This conclusion was supported by a report of his functioning and symptoms before and during service.  The Court has held that a bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness; however, a medical report based on statements by the Veteran can serve to provide clear and unmistakable evidence to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345, 347 (1998).  The Medical Board report in this case was the product of a consideration of the Veteran's reports, observation, psychiatric social history report of pre-service functioning, and examination; thus it would have been appropriate for the RO to have relied on the report in finding that the psychiatric disability had clearly and unmistakably preexisted service and had not been aggravated.  At the time of the RO's August 1979 decision, the majority of probative evidence was to the effect that the disability had preexisted service and not been aggravated.  There was no record of the Veteran denying the reports of preexisting symptoms or their severity, and in fact, he reported such symptoms even from the time of his induction.  The Veteran reported that he felt his complaints, both physical and mental and which he readily admitted had begun prior to service, had worsened in service.  However, the medical professionals who observed and evaluated the Veteran during his service clearly found no permanent worsening of a psychiatric disorder in service or any evidence of an additional psychiatric disorder incurred in service.  Additionally, while the service treatment records indicate that the Veteran was a mentally deficient person, there was evidence that mental deficiency existed prior to service as noted in the psychiatric social history provided to the Veteran by the Red Cross and further, such condition is not a disability for VA purposes.  

Thus, the RO would have had a basis to conclude that the psychiatric disability clearly and unmistakably preexisted service and was not aggravated therein, thereby rebutting the presumption of soundness.  To the extent that the record supports a finding of no aggravation under the second prong of the presumption of soundness there would then necessarily have been a plausible basis in the record for rebuttal of any presumption of aggravation under 38 C.F.R. § 353.  See, e.g., VAOPGCPREC 03-2003 (July 16, 2003) (a finding that there was clear and unmistakable evidence that a preexisting disorder was not aggravated by service in order to rebut the presumption of soundness necessarily is sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b)).  The RO's failure to explicitly state that there was clear and unmistakable evidence of pre-existence and of no aggravation was not outcome determinative.  To the extent that the Veteran's argument remains one that the RO could have weighed or evaluated differently, any disagreement with how the RO evaluated the facts is inadequate to raise a claim of CUE.  Simmons v. West, 14 Vet. App. 84, 89 (2000); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, it is noted that at the time of the August 1979 decision, the RO was not precluded from relying upon its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).  A medical rating specialist participated in the August 1979 Board decision and was a signatory to the determination.  The medical rating specialist's signature signified agreement with the conclusions that the evidence, with the application of generally accepted medical principles, did not demonstrate that the Veteran's anxiety neurosis should be service connected.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board was substantially justified in a pre-Colvin decision in relying on its own medical judgment).  

The Board notes that the correct facts, as they were known at the time, were available to the RO.  Further, there is no indication that the regulatory provisions existing at the time of the rating decision were misapplied.  The August 1979 rating decision includes a specific finding that the Veteran's anxiety neurosis preexisted service and was not aggravated by the Veteran's short period of service, much of which was spent in a hospital under evaluation.  Thus, the RO did not fail to consider service connection based upon aggravation of a preexisting condition in its 1979 decision.  Accordingly, there has been no showing of CUE in the August 1979 decision.

Moreover, the Board acknowledges the Veteran and his representative's contentions that the RO failed in its duty to assist.  However, as noted above, failure in the duty to assist, does not constitute CUE.  See Crippen; Caffrey.


							(CONTINUED ON NEXT PAGE)

ORDER

The appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


